DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11, drawn to a method of manufacturing a silicon carbide porous graphite substrate.
Group II, claim(s) 12-20, drawn to silicon carbide coated bodies and elements containing them.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
JP ‘577 (JP 2000/302577, original and machine translations attached, citations from machine translation) teaches a method of manufacturing a silicon carbide porous graphite substrate (Page 5, Means for Solving the Problems, silicon carbide coated porous graphite substrate is disclosed since the graphite surface has disclosed average and maximum pore diameters), comprising:
1) positioning a porous graphite substrate (all citations herein Page 6, Examples 1-5 and Comparative Examples 1-3 unless otherwise stated) (“High-purity isotropic graphite materials having different pore properties”) having a porosity of 6 % to 15 % (% column, Table 1; all examples range from 12-15% porosity; corroboration from ISR of record in the application, e.g. Example 4 has 15% porosity )and comprising pores with a pore diameter, at an outer surface of the porous graphite substrate, of 10 to 30 micrometers (Example 5, maximum pore diameter 10 micrometers) in a process chamber (“These graphite substrates were set in the reaction tube of the CVD apparatus”);
2) heating the porous graphite substrate in the process chamber to a temperature in a range of 1000 to 1200 0C under atmospheric pressure in a presence of H2 (Example 5, 1100 degrees Celsius; “the air in the system was exhausted, the mixture was heated to a predetermined temperature, and hydrogen gas was sent under normal pressure to replace the atmosphere with a hydrogen gas atmosphere”);
3) introducing a mixture of trimethylchlorosilane and H2 into the process chamber (“Next, using trichloromethylsilane [hereinafter TCMS] as the raw material gas and hydrogen gas as the carrier gas, a mixed gas of TCMS / hydrogen gas was introduced into the reaction tube…”)
4) depositing silicon carbide grains in open pores of the porous graphite substrate by chemical vapor deposition (CVD apparatus previously disclosed, simultaneous introduction of precursors is a CVD reaction; Page 8, SiC particles fill into the pores of the substrate) and continuing growing the silicon carbide grains until a connected crystalline silicon carbide material in a form of tendrils extending with a length of at least 50 micrometers into pores of the porous graphite substrate are formed (Page 8, SiC particles fill the pores of the substrate to at least a depth of 50 micrometers) to a silicon carbide infiltrated porous graphite substrate; and
5) cooling the silicon carbide infiltrated porous graphite substrate resulting from step 4) (Page 8, shock testing of the substrate requires heating and cooling of the coated substrate).
JP ‘577 does not expressly disclose the following limitations of Claim 1:
Wherein the process gas comprises dimethyldichlorosilane [hereinafter DCDMS] and hydrogen gas.
Wherein particular crystalline structures are obtained.
Wherein the mixture is introduced for at least 30 minutes.
JP ‘577 lists TCMS and DCDMS as known alternative deposition gases for the SiC particles (Page 5, first full paragraph).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of JP ‘577 to use DCDMS in place of TCMS, as both gases are shown to be suitable materials for the purpose.
JP ‘577 does not expressly teach or suggest wherein particular crystalline structures are obtained.  JP ‘577 does teaches control of e.g. gas concentration, reaction pressure, and reaction temperature to control the particle properties of the precipitated SiC particles (Page 6, first paragraph after “Examples 1 to 5 and Comparative Examples 1 to 3”).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have controlled the process parameters to obtain desired particle properties, e.g. tetrahedral crystal growth as JP ‘577 discloses control of these parameters to obtain desired phase precipitation of particles.
JP ‘577 does not expressly teach or suggest any particular deposition time.  JP ‘577 discloses that low concentration of raw material gas is desirable for the deposition process to allow better permeation of the pores (Page 6, second paragraph).  Material concentration is necessarily result effective with regards to deposition time for deposition of a given volume of material (the smaller a given amount of material present at a time, the longer the exposure time must be to provide the requisite amount of material).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have controlled the raw material gas concentration and deposition time to obtain a desired filling profile of the porous substrate.
Since every limitation of Claim 1 is taught or suggested by JP ‘577, there can be no special technical feature in common with Claims 12 or 16.  Therefore, Examiner finds a lack of unity between Groups I and II.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712